         Case 1:19-cr-00392-PKC Document 34 Filed 02/03/20 Page 1 of 3 PageID #: 187

                                                                U.S. Department of Justice


                                                                United States Attorney
                                                                Eastern District of New York
    AAS/CJN                                                     271 Cadman Plaza East
    F. #2019R01145                                              Brooklyn, New York 11201



                                                                February 3, 2020


    By Email and ECF

    Moe Fodeman, Esq.
    Wilson Sonsini
    1301 Avenue of the
    Americas 40th Floor
    New York, New York 10019

                      Re:     United States v. Bo Mao
                              Criminal Docket No. 19-392 (PKC)

    Dear Mr. Fodeman:

                   Enclosed please find the government’s second production of discovery in
    accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery
    supplements the government’s previous production, and further installments will follow on a
    rolling basis. The discovery is being produced pursuant to the Protective Order entered by
    the Court on January 10, 2020. See ECF Docket Entry No. 30. The government also
    requests reciprocal discovery from the defendant.

    I.        The Government’s Discovery

            Document Description              Category of Discovery                        Bates Range
                                              Pursuant to Protective
                                                     Order

         Transcripts, exhibits, pleadings,         Attorneys’ Eyes             DOJ_MAO_A_0000000001-
          and other materials from the             Only (“AEO”) 1              DOJ_MAO_A_0000006114
             civil litigation between
               Huawei and CNEX




1
  The government is continuing to assess the discovery classification designations for materials in the bates range
DOJ_MAO_A_0000000001- DOJ_HUAWEI_A_0000006114 and, depending on the outcome of such review, may
reclassify as regular discovery certain materials classified as AEO in this production.
                                                          1
Case 1:19-cr-00392-PKC Document 34 Filed 02/03/20 Page 2 of 3 PageID #: 188

    Transcripts, exhibits, pleadings,       Discovery         DOJ_MAO_A_0000006115-
   and other materials from the civil       Material          DOJ_MAO_A_0000048237
litigation between Huawei and CNEX           (“DM”)




  Licensing agreement with CNEX         Sensitive Discovery       BM-000135204-
                                         Material (“SDM”)         BM- 000135208
      Search warrant affidavits                  AEO              BM-000135209-
                                                                  BM- 000135234;
                                                                  BM-000135235-
                                                                  BM-000135259




                                             2
 Case 1:19-cr-00392-PKC Document 34 Filed 02/03/20 Page 3 of 3 PageID #: 189



                                              Very truly yours,

                                              RICHARD P. DONOGHUE
                                              United States Attorney

                                        By:   /s/ Alexander Solomon
                                              Alexander A. Solomon
                                              Julia Nestor
                                              David. K. Kessler
                                              Assistant United States Attorney
                                              (718) 254-7000


                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                        By:   /s/ Christian Nauvel
                                              Christian J. Nauvel
                                              Laura Billings
                                              Trial Attorneys


                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                        By:   /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys


Enclosures

cc:   Clerk of the Court (PKC) (by ECF) (with Attachment/without Enclosures)




                                          3
